Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62792 Filed 05/10/21 Page 1 of 31




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  In re Flint Water Cases                        No. 5:16-cv-10444-JEL-MKM

                                                 Hon. Judith Levy

                                                 Mag. Mona K. Majzoub



        HALL OBJECTORS’ MOTION TO ATTEND FURTHER
   CONFERENCES WITH SETTLING COUNSEL AND FOR SETTLING
  PARTIES TO PROVIDE A DESCRIPTION OF NON-PUBLIC HEARINGS

         For the reasons stated in the attached Memorandum in support, Objectors
  Raymond Hall, Robert Hempel, and Ashley Jankowiak (“Hall Objectors”) are unfairly
  prejudiced by non-public proceedings regarding the Settlement. By definition, the

  settling parties do not represent objectors’ interests. Even if they did, the Hall Objectors
  cannot know whether and how to respond to essentially ex parte communication from
  settling parties that are pledged to not oppose the settlement or even the fee request.

  Hall Objectors move the Court for an order ensuring that represented objectors will be
  invited to further conferences with settling counsel, and also requiring the settling
  parties to summarize the two off-the-record conferences that have occurred since

  objections have been filed in this case.
         As Local Rule 7.1 requires, the Hall Objectors conferenced with the parties to
  ascertain whether they might consent to this motion. Mr. Stern opposes the motion;

  Mr. Shkolnik opined that the relief requested is “sole[l]y within the Court’s discretion,”
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62793 Filed 05/10/21 Page 2 of 31




  but did not provide his position on the relief sought at this time. Mr. Leopold advised
  “[c]lass counsel objects to such filing.” The State and McLaren defendants oppose the

  relief sought by this motion, and the undersigned has not heard from the remaining
  defendants at this time. The Anderson and Chapman objectors support the motion,
  and the undersigned has not heard from the remaining objectors at this time.




  Dated: May 10, 2021              /s/ M. Frank Bednarz
                                   M. Frank Bednarz (IL ARDC No. 6299073)
                                   HAMILTON LINCOLN LAW INSTITUTE
                                   CENTER FOR CLASS ACTION FAIRNESS
                                   1145 E. Hyde Park Blvd. Unit 3A
                                   Chicago, IL 60615
                                   Phone: 801-706-2690
                                   Email: frank.bednarz@hlli.org

                                   Attorneys for Hall Objectors




                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62794 Filed 05/10/21 Page 3 of 31




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  In re Flint Water Cases                No. 5:16-cv-10444-JEL-MKM

                                         Hon. Judith Levy

                                         Mag. Mona K. Majzoub



    MEMORANDUM IN SUPPORT OF HALL OBJECTORS’ MOTION
  TO ATTEND FURTHER CONFERENCES WITH SETTLING COUNSEL
   AND FOR SETTLING PARTIES TO PROVIDE A DESCRIPTION OF
                THE NON-PUBLIC HEARINGS
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62795 Filed 05/10/21 Page 4 of 31




                      STATEMENT OF ISSUES PRESENTED

        The issues presented in this Motion are:
        1)     Whether objector parties—whose interests diverge from settling counsel

  and who have pending motions before the Court—are entitled to attend off-the-record
  and otherwise effectively ex parte conferences with settling attorneys pledged to defend
  the Settlement and to not oppose the fee request.

        2)     Whether, to ameliorate the effectively ex parte communication and level
  the playing field, the Court should require settling parties to summarize for objectors
  all non-public proceedings that have occurred since objections were filed in this case.




                                             ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62796 Filed 05/10/21 Page 5 of 31




          CONTROLLING OR MOST APPROPRIATE AUTHORITY

        Canon 3A(4) of the Code of Conduct for United States Judges
        28 U.S.C. § 753

        Shane Group, Inc. v. Blue Cross Blue Shield, 825 F.3d 299 (6th Cir. 2016)
        Edgar v. K.L., 93 F.3d 256 (7th Cir. 1996)
        Nat’l Farmers’ Org., Inc. v. Oliver, 530 F.2d 815 (8th Cir. 1976)

        Devlin v. Scardelletti, 536 U.S. 1 (2002)




                                                iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62797 Filed 05/10/21 Page 6 of 31




                                                TABLE OF CONTENTS


  Statement of Issues Presented .............................................................................................. ii
  Controlling or Most Appropriate Authority ...................................................................... iii
  Table of Contents .................................................................................................................. iv
  Table of Authorities ............................................................................................................... v
  Introduction ............................................................................................................................ 1
  I.        Hall Objections must be invited to participate in further conferences,
            which must be recorded whether or not the Court or the settling parties
            may wish them to be sealed. ...................................................................................... 2
            A.         Counsel for the Hall Objectors should be allowed to participate in
                       every conference with settlement counsel to avoid ex parte
                       communication and provide adversarial presentation. ............................... 3
            B.         Objectors have a right to ensure that proceedings before the Court
                       are recorded, and the Hall Objectors invoke that right. ............................. 7
            C.         The Court should default toward open proceedings given the
                       strong class and public interests concerning settlement. ............................ 8
  II.       Hall Objectors should be provided a complete summary of off-the-record
            conferences. ............................................................................................................... 14
            A.         Bone lead testing and other issues pertain to the Hall Objection and
                       merit a corrective description of the proceedings. .................................... 15
            B.         Settling parties must describe the conferences to reduce the
                       prejudice to the objectors. ............................................................................ 19
  Conclusion ............................................................................................................................. 21
  Certificate of Service ............................................................................................................ 23




                                                                      iv
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62798 Filed 05/10/21 Page 7 of 31




                                           TABLE OF AUTHORITIES
  Cases
  BP Exploration & Prod. v. Claimant ID 100246928,
       920 F.3d 209 (5th Cir. 2019)...................................................................................... 9
  Brown & Williamson Tobacco Corp. v. F.T.C.,
        710 F.2d 1165 (6th Cir. 1983).................................................................................... 8
  In re Cendant Corp.,
         260 F.3d 183 (3d Cir. 2001) ....................................................................................... 9
  In re Cmty. Bank of N. Va. & Guar. Nat’l Bank of Tallahassee Second Mortg. Loan Litig.,
         418 F.3d 277 (3d Cir. 2005) .................................................................................... 4-5
  Devlin v. Scardelletti,
         536 U.S. 1 (2002) ......................................................................................................... 7
  In re Dry Max Pampers Litig.,
         724 F.3d 713 (6th Cir. 2013)................................................................................ 4, 11
  Edgar v. K.L.,
        93 F.3d 256 (7th Cir. 1996) ........................................................................................ 5
  EEOC v. Sears, Roebuck & Co.,
      839 F.2d 302 (7th Cir. 1988)...................................................................................... 7
  In re Kensington Int’l, Ltd.,
         368 F.3d 289 (3d Cir. 2004) ................................................................................ 5-6, 7
  Miller v. Ind. Hosp.,
          16 F.3d 549 (3d Cir. 1994) ......................................................................................... 9
  Nat’l Farmers’ Org., Inc. v. Oliver,
         530 F.2d 815 (8th Cir. 1976)...................................................................................... 8
  In re Nat’l Prescription Opiate Litig,
         927 F.3d 919 (6th Cir. 2020)................................................................................ 7, 14
  Pearson v. Target Corp.,
         893 F.3d 980 (7th Cir. 2018)...................................................................................... 8


                                                                   v
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62799 Filed 05/10/21 Page 8 of 31




  Pittsburgh v. Simmons,
         729 F.2d 953 (3rd Cir. 1984)...................................................................................... 8
  Shane Group, Inc. v. Blue Cross Blue Shield,
        825 F.3d 299 (6th Cir. 2016)............................................................ 2, 8-9, 11, 14, 19
  Thompson v. Greene,
       427 F.3d 263 (4th Cir. 2005)...................................................................................... 4
  Young v. United States ex rel. Vuitton et Fils S.A.,
        481 U.S. 787 (1987)..................................................................................................... 6
  Rules and Statutes and Other Authority
  Canon 3A(4) of the Code of Conduct for United States Judges.................... 2, 3-4, 6, 20
  28 U.S.C. § 753 ............................................................................................................... 3, 7, 8
  Fed. R. App. P. 10(c)............................................................................................................ 20
  Alexandra Lahav, Fundamental Principles for Class Action Governance,
        37 IND. L. REV. 65 (2003) ......................................................................................... 19




                                                                    vi
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62800 Filed 05/10/21 Page 9 of 31




                                  INTRODUCTION

        The Hall Objectors have a motion pending before the Court and objected to the
  pending fee request in this case. ECF. Nos. 1548 & 1586.1 Other objectors have filed

  unresolved and significant objections, notably Dr. Lawrence Reynolds’ February 26
  objection focused on X-Ray fluorescence (XRF) bone lead tests, which has generated
  significant interest in the Flint community. ECF No. 1436.

        The Court has twice conducted off-the-record and effectively ex parte
  conferences with only settling counsel who are adverse to objectors. In the first such
  conference, on March 1, the Court apparently convinced Class Counsel during a 26-

  minute off-the-record discussion to withdraw a then-recently filed motion for an
  immediate suspension of XRF bone testing. ECF. No. 1450, PageID.57092. More
  recently, last Monday, the Court conducted a completely off-the-record conference

  memorialized with a minute entry “‘In-chambers’ status conference with settlement
  counsel held on 5/3/2021; (Court Reporter: None Present, Not on the Record).”
        Hall Objectors have no idea what might have been discussed and whether it

  pertains to their Objection or pending motion. This uncertainty is the entire problem
  with such unopposed non-transparent proceedings; the Hall Objectors are handicapped



        1 The Hall Objectors filed their motion for discovery almost a month ago in
  hopes that any discovery could be provided and supplemental briefing complete well in
  advance of the July 12 fairness hearing. ECF No. 1586, PageID.60979. The Court
  ordered that response to the motion should be addressed in the motion for final
  approval—i.e. not until May 27. ECF No. 1590.



                                            1
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62801 Filed 05/10/21 Page 10 of 31




  because they cannot know what representations settling parties have made to the Court,
  and cannot respond to any errors, concerns, or arguments that might have been aired.

         Therefore, the Hall Objectors move the Court for an order permitting the
  attendance of their counsel at any hearing pertaining to the settlement where settling
  counsel are present. Essentially ex parte conferences should not occur without the assent

  of opposing parties, including the objecting class members. If the Court decides such
  hearings should be sealed, the undersigned will of course preserve their confidence.
         Additionally, in order to remedy the past ex parte proceedings, the Hall Objectors

  move for the settling parties to swear to a full and impartial accounting of what
  transpired during these two off-the-record conferences. Such account may be filed
  under seal, if necessary, but Hall Objectors reserve their right to challenge any excessive

  redactions given the “great importance to the public”—both unrepresented class
  members and Flint residents. Shane Group, Inc. v. Blue Cross Blue Shield, 825 F.3d 299, 307
  (6th Cir. 2016).

  I.     Hall Objections must be invited to participate in further conferences,
         which must be recorded whether or not the Court or the settling parties
         may wish them to be sealed.
         Further hearings concerning the settlement should be conducted on the record

  and with the participation of objectors adverse to the settling parties. Three reasons
  demand objector participation and, where appropriate, public proceedings.
         First, ex parte communication with settling parties violates Canon 3A(4) of the

  Code of Conduct for United States Judges, which forbids such conferences, and
  certainly when objections and other motions remain pending before the Court. The



                                              2
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62802 Filed 05/10/21 Page 11 of 31




  attendance of objectors ensures their due process rights are preserved and that the
  Court receives adversarial presentations.

           Second, the objectors are parties to the pending settlement and therefore have
  the right to invoke the basic protection of 28 U.S.C. § 753, which requires that hearings
  should be recorded to create a public record when parties request it. The Hall Objectors

  hereby invoke this right.
           Third, American courts are subject to powerful presumptions in favor of open
  and public proceedings, especially in class actions and in cases of great public interest.

  Not many cases have more public interest than this one. Thousands of Flint residents
  were forced to decide whether they should expose themselves to ionizing radiation in
  order to secure a larger slice of the settlement, and were forced to do so after Class

  Counsel moved to cease such testing, only to withdraw the motion after a mysterious
  26-minute conference. Secrecy not only hurts the process, it can injure the public at
  large.

           Conferences may be closed if sensitive matters are discussed, but the presence
  of objectors ensures a vigorous and fair proceeding, and the creation of a record ensures
  that necessary redactions may be narrowly tailored to ensure appropriate transparency.
           A.    Counsel for the Hall Objectors should be allowed to participate in
                 every conference with settlement counsel to avoid ex parte
                 communication and provide adversarial presentation.
           Canon 3A(4) of the Code of Conduct for United States Judges provides that,
  with specific exceptions not applicable here, “a judge should not initiate, permit, or
  consider ex parte communications or consider other communications concerning a

  pending or impending matter that are made outside the presence of the parties or their


                                              3
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62803 Filed 05/10/21 Page 12 of 31




  lawyers.” This rule exists to ensure that “every person who has a legal interest in a
  proceeding, and that person’s lawyer, [have] full right to be heard according to law.” Id.

  Off-the-record hearings with settling counsel abridge objectors’ rights and must cease
  immediately.
        The Court may have believed that the conferences were not actually ex parte

  because counsel for plaintiffs and (some) defendants attended, but this misunderstands
  the current relationship between the parties. Having reached settlement, the settling
  parties are no longer adversaries—the objectors are. E.g., In re Dry Max Pampers Litig.,

  724 F.3d 713, 718 (6th Cir. 2013) (“in class-action settlements the district court cannot
  rely on the adversarial process to protect the interests of the persons most affected by
  the litigation—namely, the class”). Defendants, Class Counsel, Liaison Counsel, are all

  contractually obligated to advance the proposed settlement toward approval.
  Settlement, PageID.54192. In fact, the settling parties bound themselves to attempt to
  “revive” the proposed settlement even if this Court finds that parts of it are unfair,

  unreasonable, or inadequate. PageID.54180. And—most significantly for the Hall
  Objectors’ objection to the attorneys’ fee request—the defendants remain contractually
  forbidden from taking a position on attorneys’ fees. PageID.54160. Thus, not one

  person who attended the unrecorded conferences on March 1 and May 3 could speak
  in favor of objectors’ interests. “As a general rule, ex parte communications by an
  adversary party to a decision-maker in an adjudicatory proceeding are prohibited as

  fundamentally at variance with our conceptions of due process.” Thompson v. Greene, 427
  F.3d 263, 269 n.7 (4th Cir. 2005) (cleaned up). Omitting objectors therefore constitutes
  “ex parte” communication. In re Cmty. Bank of N. Va. & Guar. Nat’l Bank of Tallahassee


                                              4
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62804 Filed 05/10/21 Page 13 of 31




  Second Mortg. Loan Litig., 418 F.3d 277, 319 (3d Cir. 2005) (reversing and remanding
  approval of settlement held after district court directed class counsel to prepare findings

  “in an ex parte closed door session held before the settlement hearing, when counsel for
  [objectors] were not present”).
         Edgar v. K.L. makes the improper ex parte character of these conferences clear.

  93 F.3d 256 (7th Cir. 1996) (Easterbrook, J.) (granting mandamus). In K.L., a district
  court judge appointed, with all parties’ consent, a panel of experts. Later, the defendants
  learned that the judge had discussed the case and possibly an unfinished draft report

  with one of the experts. Id. at 257-58. The defendants moved for discovery and
  disqualification, which the district court denied. But the Seventh Circuit easily identified
  the ex parte nature of the problem. “Did any meeting between judge and experts touch

  the merits, or procedures affecting the merits? We cannot know, because the district
  judge has blocked discovery from other participants and has declined to state on the
  record his own memories of what happened.” Id. at 258. While the petitioners in Edgar

  of course did not know what was discussed, the panel reached a “natural” inference
  that the meetings concerned the merits. Id. The Seventh Circuit “did not hesitate to
  disqualify the district court judge under § 455(a) even though there was no evidence of

  actual bias.” In re Kensington Int’l, Ltd., 368 F.3d 289, 308 (3d Cir. 2004).
         Off-the-record conferences in this case are especially prejudicial because the only
  truly adverse parties—the objectors—cannot learn what was discussed. The March 1

  hearing in particular appears to have reached the merits of Class Counsel’s motion,
  concluding it to be “noncompliant with the Court’s practice guidelines as well as the
  duties of the counsel.” ECF No. 1450, PageID.57092. But even if both conferences


                                                5
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62805 Filed 05/10/21 Page 14 of 31




  could be characterized as ministerial, no further such ex parte conferences should occur.
  Canon 3A(4), as amended in 2009, bars all ex parte communications (with limited

  exceptions), not merely communications to the merits, as the rule said at the time of
  K.L.
         Because these ex parte conferences also occurred without recording, “there was

  no way for [objectors] to adequately respond to or counter facts presented by their
  adversaries because they had no way of knowing what was said during those unrecorded
  meetings.” Kensington Int’l, 368 F.3d at 310-11 (granting mandamus to disqualify judge).

  In Kensington, a district judge and his appointed advisors engaged in numerous ex parte
  meetings with all parties and without objection until one of the parties grew dissatisfied.
  The Third Circuit found that long acquiescence to the practice and “equal opportunity”

  nature of the meetings provided no defense for the conduct. “To fulfill the principles
  and objectives of Canon 3 of the Code of Conduct, which proscribes ex parte
  communications except with consent, affirmative consent is dictated. The record

  reveals no such consent was ever given.” Id. at 311.
         A key problem with such conferences is how they short-circuit due process. This
  occurs because “ex parte communications run contrary to our adversarial trial system.

  The adversary process plays an indispensable role in our system of justice because a
  debate between adversaries is often essential to the truth-seeking function of trials.” Id.
  at 310. Violations of Canon 3A(4) cannot be “harmless error” because they pose

  fundamental fairness issues. Cf. Young v. United States ex rel. Vuitton et Fils S.A., 481 U.S.
  787, 809-10 (1987) (plurality opinion) (ethics concern presented there was not subject
  to harmless error analysis because it “undermines confidence” in the fairness of the


                                                6
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62806 Filed 05/10/21 Page 15 of 31




  proceeding); see also EEOC v. Sears, Roebuck & Co., 839 F.2d 302, 357 (7th Cir. 1988)
  (applying Young to a civil case).

         The Hall Objectors appreciate the uniqueness of this case; innovative procedures
  may sometimes be appropriate to shepherd such unwieldly litigation. But the essential
  characteristics of American courts—transparency, due process, and adversarial

  proceedings—are not disposable formalities. “Whatever value the ex parte meetings may
  have had in moving the … Cases along or creating a settlement-friendly atmosphere
  was outweighed by the attendant risks and problems.” Kensington Int’l, 368 F.3d at 294-

  95; see also In re Nat’l Prescription Opiate Litig, 927 F.3d 919, 933 (6th Cir. 2020)
  (“improper” for district court to use right of public access as a “bargaining chip” to
  promote settlement).
         B.     Objectors have a right to ensure that proceedings before the Court
                are recorded, and the Hall Objectors invoke that right.
         Hearings must be recorded when any party requests it, as the Hall Objectors do
  here. “Each session of the court and every other proceeding designated by rule or order
  of the court or by one of the judges shall be recorded verbatim by shorthand,

  mechanical means, electronic sound recording, or any other method,” including “all
  proceedings in other cases had in open court unless the parties with the approval of the
  judge shall agree specifically to the contrary.” 28 U.S.C. § 753(a) & (b).

         Objectors are parties for many purposes of § 753. While non-named class
  member objectors are not parties for all purposes, they are parties with the “power to
  preserve their own interests in a settlement that will ultimately bind them, despite their

  expressed objections before the trial court.” Devlin v. Scardelletti, 536 U.S. 1, 10 (2002).



                                               7
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62807 Filed 05/10/21 Page 16 of 31




  And they are parties for the purposes of motion practice regarding the settlement.
  Pearson v. Target Corp., 893 F.3d 980, 984 (7th Cir. 2018). By the same reasoning,

  objectors should be parties for the purpose of § 753, which is intended to preserve
  records for appeals.
        Neither the Hall Objectors nor any of the other objectors adverse to the settling

  parties have assented to conducting substantial proceedings off-the-record. Thus, no
  further off-the-record conferences should occur now that the Hall Objectors have
  made their “right to a record” known. Nat’l Farmers’ Org., Inc. v. Oliver, 530 F.2d 815,

  817 (8th Cir. 1976) (granting “extraordinary relief” of mandamus to require district
  court to “hold no further off-the-record proceedings in this case which any party
  requests be recorded.”); see also Pittsburgh v. Simmons, 729 F.2d 953, 955 (3rd Cir. 1984)

  (denying writ of mandamus that sought recusal of judge for holding off the record
  proceedings but noting that it “might well have voted to issue the writ” if the petitioner
  sought “a writ directing a verbatim transcription of the proceedings”).
        C.     The Court should default toward open proceedings given the strong
               class and public interests concerning settlement.
        The transparency of hearings is not only important for objectors to advance their
  cause, but also for class members and the public at large, who have an enormous interest
  in these proceedings. “The public has a strong interest in obtaining the information

  contained in the court record.” Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d
  1165, 1180 (6th Cir. 1983). “In either the civil or the criminal courtroom, secrecy
  insulates the participants, masking impropriety, obscuring incompetence, and

  concealing corruption.” Id. at 1179 (quoted by Shane Group, Inc. v. Blue Cross Blue Shield,



                                              8
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62808 Filed 05/10/21 Page 17 of 31




  825 F.3d 299, 305 (6th Cir. 2016)). This is why courts apply a “strong presumption in
  favor of openness” which can only be overcome by providing “compelling reason” and

  even then such sealing must be “narrowly tailored.” Shane Group, 825 F.3d at 305. The
  Court must give reasons even if “neither party” objects to the secrecy. Id. at 306. In any
  event, as discussed above, the Hall Objectors (and likely other objectors) do object.

         This presumption of transparency is even stronger in class actions and cases of
  intense interest to the public, like this case. “For example, in class actions—where by
  definition ‘some members of the public are also parties to the [case]’—the standards

  for denying public access to the record ‘should be applied . . . with particular strictness.’”
  Id. at 305 (quoting In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001)).
         The presumption of transparency applies not just to sealed filings, but also to

  closed proceedings. See, e.g., BP Exploration & Prod. v. Claimant ID 100246928, 920 F.3d
  209 (5th Cir. 2019) (denying Tampa Bay Buccaneers’ motion to seal the courtroom and
  bar public access to the recording of oral argument in an appeal related to a claim against

  the BP class settlement). In Cendant Corp., the district court sealed filings and proceedings
  related to bidding for the appointment of lead counsel. The Third Circuit found this
  untenable. “Even if a sealing order was proper at the time when it was initially imposed,

  the sealing order must be lifted at the earliest possible moment when the reasons for
  sealing no longer obtain.” Cendant Corp., 260 F.3d at 196. “The party seeking to seal any
  part of a judicial record bears the heavy burden of showing that ‘the material is the kind

  of information that courts will protect’ and that ‘disclosure will work a clearly defined
  and serious injury to the party seeking closure.’” Miller v. Ind. Hosp., 16 F.3d 549, 551
  (3d Cir. 1994).


                                                9
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62809 Filed 05/10/21 Page 18 of 31




        The public has an especially strong interest in the March 1 hearing. Just days
  before this hearing, Dr. Reynolds filed his widely-reported objection pertaining

  primarily to the XRF bone testing—the very subject of the off-the-record proceedings.
  ECF No. 1436. Class Counsel—which owes a duty to unrepresented class members—
  filed a mostly-uncontradicted 14-page motion to immediately suspend XRF bone

  testing conducted using devices against the manufacturer’s own recommendations.
  ECF No. 1443. The motion was in line with what certain objectors had been requesting,
  and continue to request. Notably this motion was also supported by defendant McLaren

  Hospital. Id. at PageID.55698. The motion was not the product of inexperienced or
  confused attorneys either. Class Counsel also had peculiar insight into XRF bone
  testing, having tried unsuccessfully to establish a bone testing center, apparently even

  contacting objector Dr. Reynolds, who declined the project for ethical concerns. ECF
  No. 1436, PageID.55026. Class Counsel also consulted with Drs. Andrew C. Todd and
  Karl John Jepsen, who swore he was unable to help establish a bone testing clinic

  because he had “not received written detailed protocols to replicate the existing
  assessment site, combined with challenges in purchasing XRF devices from a
  manufacturer that is not willing to confirm the device is acceptable for use on living

  humans.” ECF No. 1497, PageID.58187. The motion itself describes the impasses Class
  Counsel encountered: that the manufacturer not only emphatically warns against pointing
  their devices at humans, but refuses to sell the devices to anyone who intends to use them

  on living people. ECF No. 1443, PageID.55705-10. Class Counsel’s motion was thus
  credible, important, of high public interest, and pertained to the health and wellbeing
  of all Flint residents, including the absent class members that Class Counsel is duty-


                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62810 Filed 05/10/21 Page 19 of 31




  bound to safeguard. See Dry Max Pampers, 724 F.3d at 718 (“the law relies upon the
  ‘fiduciary obligation[s]” of…class counsel to protect [the class’s] interests.”).

         But at a 6 pm hearing on March 1, which was not noticed on the docket, the
  Court apparently persuaded Class Counsel to withdraw their motion. Following a 26-
  minute off-the-record discussion, the Court found that “the motion must be withdrawn

  as noncompliant with the Court’s practice guidelines as well as the duties of the
  counsel.” ECF No. 1450, PageID.57092. Class Counsel’s motion does not appear to
  violate any of the Court’s practice guidelines, which is hardly surprising because they

  have correctly and professionally filed dozens of motions in this case alone. Whatever
  “duties of counsel” Class Counsel supposedly violated is of intense interest to Flint
  residents who needed to decide whether to expose themselves or their children to

  ionizing radiation to enhance the value of claims under the Settlement.
         Thousands of Flint residents were forced to decide within weeks, and on an
  incomplete record, whether to expose their children to ionizing radiation in hopes of

  securing thousands of dollars of addition recovery. No reason whatsoever was given
  for conducting an off-the-record conference, yet these were clearly “adjudicative” and
  not “discovery” proceedings. Shane Group, 825 F.3d at 305. The proceedings resulted in

  the withdrawal of the motion that Class Counsel felt ethically compelled to file just
  hours earlier. As a result of these secretive proceedings, the public has been left in grave
  and possibly unnecessary doubt over the propriety of XRF bone lead testing.

         Several challenges to the safety of XRF bone testing have been levelled, so the
  public had a unique interest in understanding why an apparently credible and serious
  motion on the subject was withdrawn. For example, Dr. Mona Hanna-Attisha, often


                                              11
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62811 Filed 05/10/21 Page 20 of 31




  called the “Flint whistleblower,” has publicly recommended against having these tests
  performed. “For so long, the people of Flint have felt, you know, experimented on, and

  rightly so, and this is another example of this injustice -- where something is being
  applied on them that is not tested, that has not been approved ... and also (produces) a
  massive underestimation of exposure.” Ron Fonger, Flint pediatrician who blew the whistle

  on water crisis won’t recommend bone scans for kids, mlive.com (Mar. 15, 2021), ECF No.
  1494-6. “Bone scans are never a good idea for children ... there’s risk and no benefit.”
  Id. at PageID.58140. Dr. Hanna-Attisha opined:

                  “It’s a painful choice for a parent to have to make,” she said. “Do
                  I let my child be subject to equipment that was designed for
                  inanimate objects -- not even animals ... when this is what may allow
                  them to get resources or not?

                  “It’s ultimately up to the person (and) their family, but no, I
                  wouldn’t recommend it.”

  Id. at PageID.58141.

            Objector Dr. Reynolds has likewise cautioned against the XRF testing,
  comparing it to the Tuskegee experiment, where black men were experimented on for
  decades without their consent so that researchers could learn the effects of untreated

  syphilis. See Ron Fonger, Attorneys pull request to stop bone lead testing in Flint water settlement
  without      explanation,   mlive.com       (Mar.     3,    2021),     available     online      at:
  https://www.mlive.com/news/flint/2021/03/attorneys-pull-request-to-stop-

  bonelead-testing-in-flint-water-settlement-without-explanation.html.
            Against this, Liaison Counsel provided claimants with a four-page letter, not filed
  under the penalty of perjury or Rule 11, nor by doctors, but instead written by attorneys


                                                  12
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62812 Filed 05/10/21 Page 21 of 31




  who appear to owe no duty to any claimant they do not represent, and who have
  significant financial interest in the bone scanning clinic they established.2 The letter

  assured potential claimants that XRF bone scanning is safe because, among other
  things, the experts Liaison Counsel retained served on EPA committees and so would
  not “allow any risk to the community.” ECF No. 1455, PageID.57130. An imperfect

  kind of reassurance in litigation where the EPA is a defendant! Liaison Counsel wrote
  that radiation exposure “is much less than from a dental X-ray or from an X-ray taken
  of a bone.” ECF No. 1454-1, PageID.57125.3 Of course, this non-expert and unsworn


         2 The financial arrangement of the clinic is unclear. Whether or not Liaison
  Counsel has a direct financial stake in $500 fees charged by the center with a de facto
  monopoly, Liaison Counsel has an enormous financial interest in the results produced
  by the clinic. Liaison Counsel likely has at least one order of magnitude more bone lead
  test results for its clients than all other claimants combined, given that it has been
  running such tests since at least fall, and it only opened to non-clients for a few hours
  each Sundays from late February until April 25, 2021, perhaps 120 appointments in all.
  As discussed in below, bone test results are worth thousands or even tens of thousands
  of dollars to claimants who do not qualify for other categories under the Settlement.
  Because claimants in each age group split their portion of the settlement fund
  proportionally based on the share values of their claims, Liaison Counsel benefits
  financially by ensuring its bone scanning results are accepted. Liaison Counsel would
  secure even greater financial benefit when non-clients have limited access to bone tests,
  because it ensures non-clients will tend to have smaller shares of the settlement, locking
  in more contingency fees from Liaison Counsel’s clients.
         3 Interestingly, Mr. Napoli later suggested that a pregnant woman would not
  need to be shielded from radiation because the test is unlike an x-ray: “the fetus would
  receive no radiation because the dose is restricted to a 1-centimeter area of the lower
  leg.” Paul Egan, Flint residents affected by water crisis may be getting exposed to harmful radiation,
  DETROIT FREE PRESS: https://www.freep.com/story/news/local/michigan/flint-
  water-crisis/2021/04/28/flint-bone-scanner-radiation/4852861001/.

                                                   13
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62813 Filed 05/10/21 Page 22 of 31




  missive does not justify closing the March 1 conference, much less explain what
  transpired off the record.

         Perhaps Liaison Counsel’s letter is correct, and there is no harm to bone
  scanning. But either way, Flint residents deserve to know the exact circumstances that
  disposed of Class Counsel’s motion. “Only the most compelling reasons can justify

  non-disclosure of judicial records.” Shane Group, 825 F.3d at 305; see also In re Nat’l
  Prescription Opiate Litig., 927 F.3d at 939-40. No reason at all exists here, and certainly
  none to conceal proceedings related to thousands for Flint residents receiving ionizing

  radiation in order to enhance their recovery under the proposed settlement.

  II.    Hall Objectors should be provided a complete summary of off-the-record
         conferences.
         The Court should order remedial action to ameliorate the ex parte conferences.
  Both the March 1 and May 3 conferences should be described by settling counsel with
  detailed summaries that counsel swears under oath to be complete. Only in this way

  can objectors know what transpired and rebut any arguments and representations
  conveyed to the Court ex parte. Only in this way can objectors share equal footing with
  settling counsel in understanding the Court’s views.

         The settling parties may argue that the topics discussed at the off-the-record
  conferences have no bearing on any issues raised by the Hall Objectors’ motion and
  objection. This is certainly untrue for the March 1 conference, which pertained to bone

  lead scanning, which is paramount to plan of allocation and therefore the pending fee
  request. Both fees to individually-retained counsel (“IRC”) and the Special Assessments
  of 17%-27% that Class and Liaison Counsel request derive from each claimant’s



                                              14
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62814 Filed 05/10/21 Page 23 of 31




  individual recovery. For child claimants without contemporaneous blood testing (which
  most Flint residents lack), a bone test result of only 0.1 µg/g—which in all likelihood

  all humans have—increases the value of claims by 333%, or over $10,000 in the case of
  children under six. Of course, the settlement pot is fixed, so when one firm or group
  of firms (Liaison Counsel) controls the vast majority of bone test results, this draws

  recovery (and thus attorneys’ fees) away from claimants who could not get a bone test
  before the deadline, including those who simply did not trust that the test was safe. The
  March 1 conference therefore directly pertains to the Hall Objection. The May 3

  conference also likely dealt with objectors’ motions or bone scanning—all relevant.
        Of course, the only way to verify whether relevant business occurred is for the
  parties to describe what did transpire at the hearings. In any event, the right of public

  and oppose party access doesn’t turn on findings of “relevance.” Having held the
  conferences without objectors’ consent and without using extemporaneous recording,
  the Court should correct the information asymmetry by requiring parties to provide a

  complete recounting of the proceedings under oath.
        A.     Bone lead testing and other issues pertain to the Hall Objection and
               merit a corrective description of the proceedings.
        The settling parties may argue that Hall Objectors are not entitled to a summary
  of these proceedings because they concerned “unrelated” issues like (1) bone scanning,

  (2) the Chapman plaintiffs’ motion for discovery, (3) the Washington and Chapman
  plaintiffs’ motion to extend the deadlines for bone scanning and medical causation
  reports, ECF Nos. 1714 & 1717, or (4) the Order to Show Cause Regarding Attorney




                                             15
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62815 Filed 05/10/21 Page 24 of 31




  Mark Cuker, ECF No. 1716. “Relatedness” is not the standard for relief, but even if it
  were, all of these issues pertain to Hall Objectors’ pending filings.

         While the Hall Objectors do not object to the inclusion of bone scanning in the
  settlements per se, the financial incentives caused by the “grid” of Exhibit 8 to the
  Settlement exacerbate problems with the fee request. For example, time spent on bone

  testing may be inappropriately categorized as common benefit work (Hall Objection,
  PageID.60229), given that Liaison Counsel only opened up testing to non-clients in late
  February, after testing thousands of its own clients who will already compensate Liaison

  Counsel for that work. The stakes for claimants who do not have contemporaneous
  blood tests are enormous. For example, Flint residents first exposed to the Flint River
  water under the age of six without other test results are entitled to 0.15X of a share

  from the under-six sub-fund, which is by far the largest component of the settlement
  fund. ECF No. 1319-2, PageID.40801. While the ultimate payouts cannot be precisely
  estimated at this time because they depend on the number of valid claims received and

  the sum share value of all claims, a reasonable estimate is that 0.15X would amount to
  about $6,000 per claimant.4 But with a bone scan test result of only 0.1 µg/G, claimants
  would be entitled to a payment over three times as large, 0.5X (or $20,000 if no-results

         4 Slightly more than $600 million remains in the fund if no defendants walk away
  and a 6.33% attorneys’ fee tax is applied as Plaintiffs’ request. If $40 million in costs are
  deducted, portion of the fund for children exposed by age 6 (64.5%) comes to some
  $362 million, and if there are 9,000 valid claims with an average weight of 1X, this
  implies 0.15X is worth about $6,000 prior to any deduction of Special Assessments for
  unrepresented claimants. (As explained in the Hall Objection, the novel Special
  Assessment fee arrangement should not be approved at all. ECF No. 1548,
  PageID.60226-27.)

                                               16
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62816 Filed 05/10/21 Page 25 of 31




  claimants receive $6,000). ECF No. 1319-2, PageID.40798. An XRF reading of 0.1
  µg/G appears to be much smaller than the margin of error of portable XRF

  measurements that Dr. Specht has previously published. ECF No. 1341-2,
  PageID.41911. Thus, child claimants will either uniformly or randomly receive
  0.5X shares—more than triple the amount of class members without test

  results—simply by virtue of obtaining bone scanning. For children expose by age
  six with no blood test results and no documented developmental impairments, the
  increased award cause by an XRF bone test result almost certainly exceeds $10,000.

  And with a bone test of 10 µg/G or higher, claimants could receive four times this
  amount (so $80,000 if 0.15X is $6000). Under the fee proposal, Liaison Counsel profits
  directly from its clients have such test results, securing up to 27% of the enhanced gross

  awards for itself. Hall Objection, ECF No. 1548, PageID.60220. These awards in turn
  dilute the shares paid to other class members who did not seek bone scanning—
  including class members who might not have been able to safely schedule an

  appointment at the height of Michigan’s recent wave of COVID-19 during any of the
  30 or so hours of appointments Liaison Counsel permitted for non-clients on Sundays
  from late February to April 25, 2021. To put it bluntly, bone testing and the squabbles

  over it appear to be motivated by attorneys’ fees. Pending further review of counsel’s
  detailed hours, Hall Objectors suspect Liaison Counsel claimed time on bone scanning
  that did not confer any common benefit. It is possible that Liaison Counsel self-dealt

  in the negotiation of the settlement to require an unnecessary test to maximize its own
  share of the fees instead of having a simpler claims process that unrepresented Flint




                                             17
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62817 Filed 05/10/21 Page 26 of 31




  citizens could more easily navigate. Thus, proceedings concerning bone lead testing
  pertain to the Hall Objection.

        Any discussion of the Chapman plaintiffs’ motion for discovery also directly
  pertains to the Hall Objectors. The second of Chapman plaintiffs’ three requests
  expressly join the Hall Objectors’ motion. ECF No. 1710, PageID.62289. Moreover,

  discovery of claimed hours and expenses spent on bone lead testing may further bolster
  Hall Objectors’ contention that Liaison Counsel may have claimed excessive common
  benefit time.5 If the parties discussed the Chapman plaintiffs’ discovery motion, its

  briefing, or its potential disposition, the Hall Objectors must know what was said.
        Other objectors’ motions to extend evidence deadlines (ECF Nos. 1714 & 1717)
  likewise pertain to whether bone testing primarily benefits Liaison Counsel.

        Finally, the Order to Show Cause proceedings directly impacts the Hall
  Objectors, who are handicapped by having never seen the deposition of Dr. Specht.
  The Specht deposition pertains to a XRF bone testing procedure that thousands of

  Flint residents—including some of the Hall Objectors—have undergone. If the
  transcript may now be distributed under the generally-applicable protective order (ECF
  No. 1162-3), the undersigned would immediately request a copy from one of the other

  attorneys in this case. But due to the unresolved Order to Show Cause (and perhaps
  also the ex parte conference), it remains entirely unclear whether the Courts’ October
  21, 2020 order from the bench that copies of the Specht transcripts must be destroyed

  by must counsel remains in force. ECF No. 1311, PageID.39881. Thus, Hall Objectors

        5 The Hall Objectors now expressly join the portions of the Chapman Plaintiffs’
  motion (ECF No. 1710) not already covered by their own motion (ECF No. 1586).

                                            18
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62818 Filed 05/10/21 Page 27 of 31




  find themselves uniquely disadvantaged in this case. See ECF No. 1720, PageID.62519-
  23 (emails describing distribution of the transcript from defense counsel to Class

  Counsel and then to other attorneys).6
        In the unlikely event that none of the four topics above was discussed on May 3,
  settling counsel should nevertheless swear to whatever topics were discussed, so that

  Hall Objectors can have confidence that ex parte argument and assertions will not
  prejudice their motion and objection. It is a litigant’s prerogative to determine which
  topics are relevant to pursue and which are not.
        B.     Settling parties must describe the conferences to reduce the
               prejudice to the objectors.
        Full disclosure is the “first and perhaps most important principle for class action
  governance.” Alexandra Lahav, Fundamental Principles for Class Action Governance, 37 IND.
  L. REV. 65, 118-125 (2003). That’s especially true here where the XRF bone testing

  issues pertain to the health and financial wellbeing of thousands of Flint claimants.




        6 If, during the May 3 off-the-record conference it was resolved that Mr. Cuker
  should not be sanctioned because the October 21 order has been overtaken by events,
  the Hall Objectors submit that the Specht transcripts should be filed on the docket in
  their entirety. It should need only minimal redactions to protect the personal
  information of the minor clients because “in a case of great importance to the public”
  orders to seal information from the public must be “narrowly tailored.” Shane Group,
  825 F.3d at 307. The deposition transcript, cited by Chapman plaintiffs and considered
  by a defense expert adverse to Class Counsel (ECF No. 1371-4, PageID.47581), has
  ceased being a mere “discovery” document. The Hall Objectors find it manifestly
  offensive that the LAN and Veolia corporations know more about technology used to
  irradiate thousands of Flint residents than those residents themselves.

                                             19
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62819 Filed 05/10/21 Page 28 of 31




        To remedy the ex parte hearings, the Hall Objectors suggest looking to the rules
  for guidance. Canon 3A(4) provides that “[i]f a judge receives an unauthorized ex parte

  communication bearing on the substance of a matter, the judge should promptly notify
  the parties of the subject matter of the communication and allow the parties an
  opportunity to respond, if requested.” The Court initiated the ex parte communication,

  but the remedy should be similar to what Canon 3A(4) recommends. The Hall
  Objectors should be informed as to the entire contents of these discussions as
  completely as possible and furnished with an opportunity to respond.

        Hall Objectors recommend one change from Canon 3A(4)’s remedial action, so
  as to avoid causing the Court itself to become a witness to the conferences. Unsolicited
  ex parte communications might often consist of an unsolicited letter or brief message

  that the Court can easily summarize, but the 26-minute March 1 conference and the
  indeterminately long May 3 conference might not be tersely summarized. Therefore,
  the Hall Objectors suggest drawing inspiration from Fed. R. App. P. 10(c), which

  provides a mechanism for when a recording or transcript is unavailable. An “appellant
  may prepare a statement of the evidence or proceedings from the best available means
  including the appellant's recollection. The statement must be served on the appellee,

  who may serve objections or proposed amendments within 14 days after being served.”
  Id. Normally, this rule is invoked by appellants who know what transpired in the
  unrecorded hearings. However, because objectors were denied this courtesy, the Court

  should instead compel the other attendees of these conferences—the settling parties—
  to supplement the record. Hall Objectors move that four summaries be filed
  independently by Class Counsel, Liaison Counsel, the Special Master, and one jointly


                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62820 Filed 05/10/21 Page 29 of 31




  by the attending defendants. Redundancy is appropriate because each faction may
  simply recall different aspects of the proceedings, and also because each party has little

  interest (indeed antipathy) in describing discussion relevant to the objectors. Hall
  Objectors do not waive their right to seek further discovery of the hearings if these
  summaries appear manifestly deficient, but hopefully redundant recollections will avoid

  the need. Following these summaries, the parties could have 14 days to object to aspects
  of each other’s summaries and thereby complete the record.
        Following the corrected supplement of the record, objectors should be allowed

  to respond to any representations or concerns raised during the proceedings. These
  could occur within a consolidated briefing schedule for all objectors to reply in support
  of their respective motions and against the settling parties’ responses to objections.

                                     CONCLUSION

        Counsel for the Hall Objectors must be invited to future conferences pertaining
  to the Settlement because their interests are not adequately represented by any settling
  parity. To remedy the prejudice Hall Objectors, the Court should order that the settling

  parties fully describe the March 1 and May 3 ex parte conferences under oath, and
  provide some future date that objectors can respond to these proceedings.




                                             21
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62821 Filed 05/10/21 Page 30 of 31




  Dated: May 10, 2021           /s/ M. Frank Bednarz
                                M. Frank Bednarz (IL ARDC No. 6299073)
                                HAMILTON LINCOLN LAW INSTITUTE
                                CENTER FOR CLASS ACTION FAIRNESS
                                1145 E. Hyde Park Blvd. Unit 3A
                                Chicago, IL 60615
                                Phone: 801-706-2690
                                Email: frank.bednarz@hlli.org

                                Attorneys for Hall Objectors




                                         22
Case 5:16-cv-10444-JEL-MKM ECF No. 1736, PageID.62822 Filed 05/10/21 Page 31 of 31




                             CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system on May 10,

  2021, will be sent electronically to the registered participants as identified on the Notice
  of Electronic Filing (NEF).



                                                   /s/ M. Frank Bednarz
                                                   M. Frank Bednarz




                                              23
